103 Ga. App. 354 (1961)
119 S.E.2d 298
DEMPSEY
v.
THE STATE.
38713.
Court of Appeals of Georgia.
Decided February 21, 1961.
Rehearing Denied March 15, 1961.
*355 Fullbright & Duffey, William O. Green, for plaintiff in error.
Chastine Parker, Solicitor-General, Horace T. Clary, Assistant Solicitor-General, contra.
FRANKUM, Judge.
This case is controlled by the following decision: "By two separate accusations the defendant was accused of two separate misdemeanors. The case were consolidated and the defendant was tried under both accusations, and separate verdicts of guilty were returned in each case, and separate judgments thereon were rendered. A single motion for a new trial covering both cases was made by the defendant and was overruled by the court, and the defendant filed one bill of exceptions seeking a review of that judgment. Held, that there is no authority of law for the defendant to bring both cases to the reviewing court by one bill of exceptions, and this court has no jurisdiction to entertain the writ of error. Dickey v. State, 101 Ga. 572 (28 S.E. 980); Paschal v. Morgan, 19 Ga. App. 245 (91 S.E. 285); Futch v. Mathis, 148 Ga. 558 (97 S.E. 515)." Hornsby v. State, 44 Ga. App. 788 (163 S.E. 516).
See also Allen v. Woods, 44 Ga. App. 430 (161 S.E. 655); Johnson v. Lock, 35 Ga. App. 587 (134 S.E. 197); Bridges v. State, 27 Ga. App. 767 (110 S.E. 412); Fillingame v. State, 27 Ga. App. 764 (109 S.E. 916); Allen v. State, 26 Ga. App. 671 (106 S.E. 796); Chambers v. Walker, 26 Ga. App. 586 (106 S.E. 811).
Writ of error dismissed. Townsend, P. J., Carlisle and Jordan, JJ., concur.